365 S.W.3d 618 (2012)
STATE of Missouri, Respondent,
v.
Tomislav JURICIC, Appellant.
No. ED 96644.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2012.
Lisa M. Stoup, St. Louis, MO, for appellant.
Stanislav Levchinsky St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

Order
PER CURIAM.
Defendant, Tomislav Juricic, appeals from the judgment entered after a jury found him guilty of trespass in the first degree. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).